Case: 21-50356     Document: 00516273462          Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 8, 2022
                                   No. 21-50356                            Lyle W. Cayce
                                                                                Clerk

   Art Chupka, As next friend and father of C.C., a minor
   child; Patricia Chupka, As next friend and mother of
   C.C., a minor child,

                                                            Plaintiffs—Appellants,

                                       versus

   Pflugerville Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-232


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          A ninth-grade student at a Texas high school fell in physical education
   class and injured himself.     The school called his mother and not an
   ambulance. The mother eventually drove her son to a medical clinic. The



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50356      Document: 00516273462          Page: 2   Date Filed: 04/08/2022




                                    No. 21-50356


   parents on their son’s behalf sued the school. The only remaining claim is
   that the school’s failure to call emergency services amounted to
   discrimination under the Americans with Disabilities Act. The district court
   dismissed the lawsuit. We AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          On August 26, 2019, C.C. was in the ninth grade at Weiss High
   School, a school within the Pflugerville Independent School District. On that
   day, he fell and broke his arm during a physical education class. He told his
   coach that he was experiencing pain in his arm, hip, and leg. A school nurse
   put him in a wheelchair. C.C. insisted he needed to go the hospital.
   Eventually, his mother was called and soon arrived at the school. She heard
   C.C. screaming, which he allegedly had been doing for almost an hour. She
   called for an ambulance, but, impatient with the delay, drove him to a medical
   clinic. Later in a hospital, doctors discovered his arm was broken in two
   places. He also had surgery for a dislocated and broken hip.
          In January 2020, C.C.’s parents on his behalf joined a suit that had
   been filed in the United States District Court for the Eastern District of
   Texas in 2018 against another school district for violations of the Americans
   with Disabilities Act (“ADA”) and other federal statutes. In May 2020,
   C.C’s claims and those involving children in two other school districts were
   transferred to the Southern District of Texas. Among the common claims
   was the existence of a civil conspiracy among the school districts to avoid the
   expense of using emergency medical services. The conspiracy claims were
   dismissed. The remainder of C.C.’s case was eventually severed from those
   of other students and again transferred, this time to the Western District of
   Texas. The Pflugerville School District moved to dismiss C.C.’s remaining
   claims. The district court granted the motion, and C.C. timely appealed.




                                         2
Case: 21-50356      Document: 00516273462           Page: 3     Date Filed: 04/08/2022




                                     No. 21-50356


                                  DISCUSSION
          The only question on appeal is whether the district court properly
   dismissed the ADA claim. This court reviews the grant of a motion to dismiss
   de novo. Hawkins v. Dep’t of Hous. & Urb. Dev., 16 F.4th 147, 152 (5th Cir.
   2021). While we accept the plaintiff’s factual allegations as true and construe
   those facts in the light most favorable to the plaintiff, the complaint still
   “must contain sufficient factual matter, accepted as true, to state a claim to
   relief that is plausible on its face.” Hester v. Bell-Textron, Inc., 11 F.4th 301,
   305 (5th Cir. 2021) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
   “Conclusional allegations, naked assertions, and formulaic recitations of the
   elements of a cause of action will not do.” T.O. v. Fort Bend Indep. Sch. Dist.,
   2 F.4th 407, 413 (5th Cir. 2021) (quotation marks and citation omitted).
          Title II of the ADA provides that “no qualified individual with a
   disability shall, by reason of such disability, be excluded from participation in
   or be denied the benefits of the services, programs, or activities of a public
   entity, or be subjected to discrimination by any such entity.” 42 U.S.C.
   § 12132. A prima facie case under the ADA requires a plaintiff to show:
          (1) that he is a qualified individual within the meaning of the
          ADA; (2) that he is being excluded from participation in, or
          being denied benefits of, services, programs, or activities for
          which the public entity is responsible, or is otherwise being
          discriminated against by the public entity; and (3) that such
          exclusion, denial of benefits, or discrimination is by reason of
          his disability.
   Melton v. Dallas Area Rapid Transit, 391 F.3d 669, 671–72 (5th Cir. 2004).
   “In   addition    to their    respective    prohibitions    of   disability-based
   discrimination, both the ADA and the Rehabilitation Act impose upon public
   entities an affirmative obligation to make reasonable accommodations for
   disabled individuals.” Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 454




                                           3
Case: 21-50356     Document: 00516273462            Page: 4   Date Filed: 04/08/2022




                                    No. 21-50356


   (5th Cir. 2005). An “entity knew of the disability and its consequential
   limitations, either because the plaintiff requested an accommodation or
   because the nature of the limitation was open and obvious.” Cadena v. El
   Paso Cnty., 946 F.3d 717, 724 (5th Cir. 2020).
          That C.C. was disabled was not contested in the district court. The
   only claimed disability is C.C.’s broken arm. The Pflugerville School District
   made no effort to argue that a student’s breaking his arm at school does not
   immediately create a qualifying disability. The District does make that
   argument on appeal, but the effort comes too late. See Olivarez v. T-mobile
   USA, Inc., 997 F.3d 595, 602 n.2 (5th Cir. 2021), cert. denied, 142 S. Ct. 713
   (2021). We will proceed on the conceded application of the ADA to C.C.,
   without suggesting we are making law for other cases.
          A plaintiff seeking compensatory damages must show intentional
   discrimination to prevail on an ADA claim, as negligence is insufficient. See
   Delano-Pyle v. Victoria Cnty., 302 F.3d 567, 575 (5th Cir. 2002). We require
   “something more than ‘deliberate indifference.’” See Cadena, 946 F.3d at
   724 (citation omitted).
          The issue, then, is whether the school nurse’s decision to call C.C.’s
   mother rather than an ambulance amounted to intentional discrimination on
   the basis of a disability. The district court concluded that the facts of this
   case presented, at most, a potentially negligent medical decision. We agree
   with a panel of this court when it cited with approval another circuit’s
   opinion that the ADA does not provide a remedy for medical negligence. See
   Nottingham v. Richardson, 499 F. App’x 368, 377 (5th Cir. 2012) (quoting
   Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996)).
          C.C. has not plausibly alleged a claim under the ADA.
          AFFIRMED.




                                         4